Opinion by
Judge Lindsay:
The averment upon which appellants seek t-o recover the value of the horse alleged to have been killed, is that the appellees “by their agents and servants, engineers and conductors, carelessly and negligently running a train of cars along, and' upon the track of said road, in said county of Kenton, ran against and over and killed unlawfully and wrongfully one black gelding horse about nine years old and of the value of $110.
At common law the appellees were not liable for injuries to stock straying upon their track, inflicted by their trains, unless such injuries were the result of the willful negligence or reckless conduct of those in charge of the train-. Louisville and Frankfort R. Co. v. Ballard, 2 Metcalfe 183; O’Bannon v. L. C. & L. R. Co., 8 Bush 348.

C. H. Moor, for appellants.


Benton, for appellees.

By an act approved December 7, 1869, railroad companies were made liable for such injuries when they should result from negligence or carelessness. Session Acts 1869-70, page 1.
Appellants allege that their horse was killed on the 28th of July, 1869, four months before the passage of this act. Their petition, therefore, presented no cause of action; for this .reason it is not necessary that other questions discussed by counsel should be considered.
Judgment affirmed.